    Case 1:20-cv-00180-JRH-BKE Document 38 Filed 12/16/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


                                    *


THE TWELFTH CONGRESSIONAL           ★
DISTRICT REPUBLICAN COMMITTEE;      *
BRIAN W. TUCKER, an individual      *
voter and resident of Richmond      *
County; CATHY A. LATHAM, a          *
2020 candidate for                  *
Presidential Elector; and           *
EDWARD T. METZ, a 2020              *
candidate for Presidential          *
Elector,                            *              CV 120-180
                                    *


     Plaintiffs,                    *
                                    *


            V.                      *

                                    *


BRADFORD J. RAFFENSPERGER, in       *
his official capacity as            *
Secretary of State of Georgia;      *
REBECCA N. SULLIVAN, DAVID J.       *
WORLEY, MATTHEW MASHBURN, and       *
ANH LE, in their official           *
capacities as Members of the        *
Georgia State Election Board;       *
and TIM MCFALLS, MARCIA BROWN,      *
SHERRY T. BARNES, TERENCE           *
DICKS, and BOB FINNEGAN, in         *
their official capacities as        *
Members of the Richmond County      *
Board of Elections,                 *
                                    ★


     Defendants.                    *
                                    *


DEMOCRATIC PARTY OF GEORGIA         *
and DSCC,                           *
                                    *


     Intervenor-Defendants.         *



                               ORDER
    Case 1:20-cv-00180-JRH-BKE Document 38 Filed 12/16/20 Page 2 of 2



     Presently before the Court is the Georgia State Conference of

the NAACP ("Georgia NAACP"), Georgia Coalition for the People's

Agenda, Inc. ("GCPA"), and Helen Butler's motion to intervene.

(Doc. 31.)   The motion is hereby GRANTED.

     The Clerk is DIRECTED to add Georgia NAACP, GCPA, and Helen

Butler (collectively, "Intervenor-Defendants") as parties to this

case and docket their proposed answer (Doc. 31-4) and proposed

brief in opposition (Doc. 31-5).

     ORDER ENTERED at Augusta, Georgia, J^is                of December,

2020.



                                 J. I^DAX HA]^, CHIEF JUDGE
                                 UNITED STATES DISTRICT COURT
                                 S0U3TIERN DISTRICT OF GEORGIA
